The Attorney                   General of Texas
                                                                       April      11,   1984
JIM MATTOX
Attorney General



Supreme      Court Building              Honorable   Charles Evans                                   Opinion    No..JM-145
P. 0. BOX 12548                          Chairman
Austin,    TX. 78711. 2548
                                         Committee on House Administration                           Re:   Acquisition of       land   for
512/475-2501
Telex    910/874-1367
                                         Texas House of Representatives                              Gateway State Park
Telecopier      5121475.0266             P. 0. Box 2910
                                         Austin,   Texas    78769

714 Jackson,  Suite 700
                                         Dear Representative           Evans:
Dallas, TX. 75202-4506
2141742.8944
                                               You ask whether       certain   property,     established     as Gateway State
                                         Park, may be deeded to the state           in parcels      at various   times or only
4824 Alberta        Ave.. Suite    160   in whole in a single         conveyance.     Additionally,       you ask whether the
El Paso, TX.        79905-2793
                                         state   may accept     only land that is connected           to described    land. We
9151533-3484
                                         conclude    that   the state    may acquire     described     land in more than one
                                         conveyance,     but that only connected      lands may be so acquired.
   01 Texas.       Suite   700
Houston,     TX.     77002.3111                House  Bill No. 2061, Acts 1983, Sixty-eighth        Legislature,      chapter
7131223-5886                             983, at  5354, established      Gateway State Park to consist          of all land
                                         described   in House Bill     No. 63, Acts 1979, Sixty-sixth          Legislature,
608 Broadway,          Suite 312
                                         chapter  542,    at 1131.    House Bill     No. 2061 repealed    section    l(c)   of
Lubbock.     TX.     79401.3479          House Bill    No. 63 but left      the remainder    of the act intact.          House
8061747.5238                             Bill No. 63 contains      the authorization    for and the method of acquiring
                                         land for the park:
4309 N. Tenth. Suite 6
McAlten,     TX. 78501-1685                                Section    1.   (a)   The  Parks    and Wildlife
5121682.4547                                           Department shall accept and may record ss and when
                                                       offered    any conveyance   to the State of Texas of
                                                       land and improvements on land:
200 Main Plaza, Suite 400
San Antonio.  TX. 78205.2797
51212254191                                                   (1)     described     in Subdivision     (1).    Section   2 of
                                                       this      Act;

An Equal       Opportunity/                               (2)    having a boundary that    is contiguous  with
Affirmative      Action     Employer
                                                       or adjacent    to a boundary of the land described    in
                                                       Subdivision    (l), Section  2 of this Act;

                                                           (3)   having a boundary that is contiguous   with
                                                       or adjacent    to the boundary of land accepted under
                                                       Subdivision     (2)  of  thins section or under  this
                                                       subdivision;    and




                                                                            p.    623
Honorable   Charles            Evans - Page 2              (JM-145)


                                                                                                      -.,



                   (4)     described             in Subdivision        (2).     Section        2 of
            this      Act.

                (b)   Acceptance      under     this    Act   may     be
            accomplished      without     regard     to  whether    the
            conveyance    of land that may be accepted      is made in
            one or more instruments           executed   at different
            times.

                   .   .   .    .

                 Sec.          2.      Section      1 of     this     Act     refers      to    the
            following               property:

                (1)          [land        described          by     metes      and     bounds,
            ‘tract         1’1

                   (2)         [land      described          by     metes       and    bounds,
            qtr&i          2’1

                sec.   3.   The Parks and Wildlife       Department s
            acquire     and    record    other    property     which    is
            contig”o”s      with    or   adjacent    to    the  property                               ?
            described     or provided   for in this Act, to be used
            for park purposes       . . . .    (Emphasis added).

       Sections    l(a)    and l(b)      of House Bill     No. 63 read       together
specifically     authorize     acceptance    of land described    therein     “as and
when offered     . . . without       regard  to whether   the conveyance      of land
that may be accepted         is made in one or more instruments          executed     at
different     times.”     Thus,    the state    may acquire   authorized      land in
parcels.      However,   House Bill       No. 63 limits   the particular       parcels
that may be so acquired.

      House Bill No. 63 mandates acceptance        of land described     by metes
and bounds in subdivisions    (1) and (2) of section       2 (tracts    1 and 2),
land with a boundary that is “contiguous        with or adjacent     to” tract   1.
and land with     a boundary    that   is   contiguous    with    land which     is
connected  to tract  1 and which is “accepted.”        Additionally,    section    3
of House Bill No. 63 authorizes      acceptance    of land contiguous      to land
descrl~bed as tract 2.

      Although      “adjacent”    does   not     always    mean actual    contact,
“Contig”o”s”     means more than near;        it means touching     at a point     or
along a boundary.        City of Safford    V. Town of Thatcher,     495 P.2d 150.
153 (Ariz.     Ct. App. 1972);      Black’s     Law Dictionary   (5th ed.    1979).
Texas courts     also use “adjacent”       to describe    land that is touching.
See Carlton V. Marshall,       208 S.W.2d 661 (Tex. Civ. App. - Austin 1948,
writ ref’d   n.r.e.);     Smith V. Linton,    130 S.W.2d 1108 (Tex. Civ. App. -




                                                      p.    624
Il~u~-;~hle    Charles   Evans - Page 3          (JM-145)




Galveston      1939).   rev'd on other grounds,             154 S.W.2d 643 (1941).   House
Bill   No.      63,   section    l(d),   defining           "contiguous"  and "adjacent"
together,      explains    them as follows:

               For the purposes        of    this     Act,   boundaries     are
               considered    to be contiguous       or adjacent   where each
               follows    the right-of-way         of   a public      roadway,
               including    the Dallas-Fort        Worth Turnpike,        or a
               river   channel,  or are separated        only by the public
               roadway or the river       channel.      (Emphasis added).

Section     l(d)     indicates      that    the presence       of a narrow,          intervening
interest      in land such as state             ownership      of the beds of navigable
streams,     see Coastal        Industrial      Water Authority         v. York,      520 SiW.2d
494 (Tex.Civ.         App. - Houston [lst Dist.]           1975). aff'd,        532 S.W.Zd 949
(1976),     will      not    prevent      land   from being         "contiguous."          If   the
legislature        found     it    necessary      to   specify       that    tracts      are    not
prevented      from being       "contiguous"      or "adjacent"         when separated        by a
river    channel or a roadway, it probably              intended both "contiguous"              snd
"adjacent"      to mean touching.           Thus, under House Bill No. 63, the state
may acquire       only property        that is physically        touching     tracts     1 and 2.
As indicated       previously,       the state must accept         land connected        to tract
1 ;Ind x       accept     land connected       to tract    2.     However,     House Bj,ll      No.
63 also mandates acceptance               of additional     contiguous       land with regard
to tract     1.

       Texas courts       treat    "contiguous"       as bordering    a specified    lot or
as bordering        another   lot which borders         the specified     lot;   thus three
tracts    may all be "contiguous"            with each other in the sense that one
tract    borders      on a middle        tract    which   in turn borders       on another
tract.      Railroad    Commission V. Lone Star Gas Co., 587 S.W.Zd 110 (Tex.
1979).      Although,     under Texas law, "contiguous"            embraces    the idea of
numerous       tracts   being    "contiguous"       by relation,      House Bill     No. 63
specifically       authorizes     acceptance     of an expanding group of contiguous
parcels      only with regard         to tract      I.   Subdivisions     (2) :snd (3) of
section     l(a) authorize      acceptance      of land

                  (2)    having a boundary that is contiguous     with
               or adjacent    to a boundary of the land described    III
               Subdivision    (l), Section  2 of this Act; [and]

                   (3)   having a boundary that is contiguous   witI>
               or adjacent    to the boundary of land accepted under
               Subdivision     (2)  of   this section or under  this
               subdivision;      (Emphasis added).

In contrast,      section    3 provides:




                                            p.   625
Honorable    Charles    Evans - Page 4          (JM-145)




                The Parks and Wildlife    Department may acquire
             and record other property   which is contiguous   with
             or adjacent  to the property   described  or provided
             for in this Act, to be used for park purposes.

Although     section   3 includes      the words "or provided            for,"     the   Bill
Analysis    states   that section     3 means that the

             Parks    and Wildlife        Department    may acquire         and
             record    other    property    contiguous    or adjacent         to
             property     described     in this    Act,  to be used         for
             park puspoes.

Additionally,       the  specific       mandate    for   acceptance     of  expanding
co"tig"o"s      tracts   applies       only   to   tract    1;   thus,   by  negative
implication,     the concept    of   expanding   contiguous    tracts  does not apply
to tract 2.

       Thus,  the state   must accept,     first,  land described     herein    as
tracts   1 and 2; second,   land that is connected       to tract  1; and third,
land that is contiguous    in turn with land which is connected         to tract
1 and which has already       been accepted.      Additionally    the state   9
accept   land that is connected   to tract     2.

      If  any authorized         "expanding"      contiguous   land   is   offered     in
multiple   conveyances,      the state may accept         only those portions      which
are connected     to middle       parcels     that are already     accepted     and are
connected   to tract    1.    Sections    l(a) and (b) of House Bill No. 63 only
authorize   acceptance     of land described       therein

             88   and    when offered      . . .     without     regard    to
             whether     the    conveyance     of    land    that    may be
             accepted     is   made in one        or more       instruments
             executed    at different    times.     (Emphasis     added).

Therefore,     acceptance     of contiguous        tracts      by parcel     is limited     to
acceptance    of co"tig"o"s      parcels.     Without assurance          that parcels    will
be   physically       connected,      except      as    provided       for    roadways    and
waterways,     the   state   cannot    rationally      fulfill     the    purpose   of  Aouse
Bill   No. 63 and House Bill               No.    2061,     mandating       acceptance    and
development     of all specified      land as a park.

                                       SUMMARY

                 The property     specified      in House Bill      No. 63.
             Acts 1979, Sixty-sixth        Legislature,     chapter 542 at
             1131,    and established       as Gateway State        Park by
             House     Bill No.    2061,     Acts     1983,   Sixty-eighth                       -
             Legislature.    chapter     983, at 5354, may be deeded




                                           p.    626
e   .



        Honorable   Charles     Evans - Page 5          (JM-145)




                    to    the    stats   in parcels.        HOWeVer,     except     as
                    provided      for  roadways      and waterways,       the state
                    must accept,        first,      land   described     herein     as
                    Gts        1 and 2; second,       land that is connected        to
                    tract     1; and third,       land that is contiguous           in
                    turn with land which is connected               to tract    1 and
                    which has already          been accepted.         Additionally,
                    the state       a   accept     land that      is connected      to
                    tract 2.




                                                               JIM      MATTOX
                                                               Attorney  General   of   Texas

        TOM GREEN
        First Assistant       Attorney   General

        DAVID R. RICHARDS
        Executive Assistant       Attorney   General

        Prepared    by Rick Gilpin
        Assistant    Attorney  General

        APPROVED:
        OPINION COMMITTEE

         Rick Gilpin,   Chairman
         David Brooks
         Colin Carl
         Susan Garrison
         Jim Moellinger
        'Nancy Sutton




                                                   p.    627